  Case: 4:20-cv-00007-DMB-JMV Doc #: 185 Filed: 12/01/20 1 of 21 PageID #: 10362


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

MICHAEL AMOS, et al.                                                              PLAINTIFFS

V.                                                                  NO. 4:20-CV-7-DMB-JMV

TOMMY TAYLOR, et al.                                                            DEFENDANTS


                                            ORDER

       Before the Court is “Plaintiffs’ Opposed Motion to Compel Defendants’ Responses to

Expedited Discovery Requests Related to COVID-19 and for Sanctions.” Doc. #172.

                                              I
                                      Procedural History

       On January 28, 2020, thirty-three inmates at the Mississippi State Penitentiary at Parchman

filed a “First Amended Class-Action Complaint and Demand for Jury Trial” against Tommy

Taylor, in his official capacity as the Interim Commissioner of the Mississippi Department of

Corrections, and Marshal Turner, in his official capacity as the Superintendent of Parchman. Doc.

#22. In their complaint, the plaintiffs allege that the defendants’ policies and practices caused

years of neglect at Parchman, which placed them in imminent danger of serious physical injury, in

violation of the Cruel and Unusual Punishment Clause of the Eighth Amendment, as incorporated

by the Fourteenth Amendment. The pleading, which includes a proposed class action, seeks

monetary and injunctive relief.

       On March 16, 2020, the plaintiffs filed an emergency motion for a temporary restraining

order and mandatory preliminary injunction seeking an “order directing mandatory and affirmative

action to safeguard Plaintiffs at Parchman from SARS-CoV-2, also known as, COVID-19.” Doc.

#59 at 1. Three days after the completion of expedited briefing, the Centers for Disease Control

and Prevention issued a document titled, “Interim Guidance on Management of Coronavirus

Disease 2019 (COVID-19) in Correctional and Detention Facilities.” Based upon this guidance,
  Case: 4:20-cv-00007-DMB-JMV Doc #: 185 Filed: 12/01/20 2 of 21 PageID #: 10363


the Court directed the parties to supplement their briefing. Doc. #70. The parties completed their

supplemental briefing on April 15, 2020. See Docs. #74, #75.

       On April 24, 2020, this Court denied the plaintiffs’ request for preliminary injunctive relief,

finding:

       [T]he defendants have undoubtedly taken steps to address the risk of COVID-19 in
       Parchman. Such undisputed steps include the creation and updating of the [facility’s
       pandemic] Plan, posting of signs, promulgation of quarantine and screening
       policies for both inmates and visitors, suspension of in-person visitation except for
       attorneys, implementing cleaning procedures in the housing units, the waiving of
       co-pays for inmates, limitations on transfers, and the provision of extra soap to
       inmates.

Doc. #79 at 18. In reaching these factual conclusions, the Court credited the affidavits of officials

from MDOC and Centurion (MDOC’s third-party healthcare provider). Id. at 2–13.

       On August 11, 2020, the plaintiffs filed a motion for “expedited discovery focused on

Defendants’ compliance [with] the representations made to this Court [regarding COVID-19

precautions at the Mississippi State Penitentiary] and with public health guidelines and

implementation of measures at Parchman to reduce spread and protect against COVID-19.” Doc.

#128 at 1. Specifically, the motion asked that “the Court enter an Order: (1) that service of

Plaintiffs’ Interrogatories and RFPs on Defendants’ be deemed effective the date this Motion is

granted; and (2) directing Defendants to respond to interrogatories and produce documents

responsive to Plaintiffs’ RFPs on an expedited basis – within five (5) to seven (7) days.” Id. at 3.

       On August 26, 2020, the Court granted the motion to the extent it sought leave to conduct

expedited discovery and deem the requested discovery (eight interrogatories and eight requests for

production) served as of the date of the order. Doc. #141 at 17. The Court required the

defendants to respond to the discovery requests within fourteen days and authorized the plaintiffs

to file “an appropriate motion to compel” if the defendants objected to discovery and the good

faith requirements of Rule 37 were satisfied. Id.


                                                 2
  Case: 4:20-cv-00007-DMB-JMV Doc #: 185 Filed: 12/01/20 3 of 21 PageID #: 10364


       Two months after the Court authorized discovery, the plaintiffs filed a motion to compel.

Doc. #172. The motion to compel is fully briefed. Docs. #173, #177, #178.

                                             II
                            The Discovery Requests and Responses

       As mentioned above, on August 26, 2020, the Court deemed the plaintiffs’ requests for

discovery (eight requests for production and eight interrogatories) served as of that date and

directed the defendants to respond within fourteen days. The plaintiffs’ proposed discovery seeks

responses to the following interrogatories:

       INTERROGATORY NO. 1: Consistent with information provided by
       Departments of Correction throughout the country, including the Louisiana
       Department of Public Safety and Corrections, please separately provide the
       following COVID-19 statistics for both the inmate and employee populations of
       each of the twenty-three (23) facilities for which MDOC typically reports COVID-
       19 information: (1) total number tested; (2) total number of positive tests; (3) total
       number of negative tests; (4) total number of pending tests; (5) total number of
       retests processed; (6) total number of recovered cases; and, (7) total number of
       COVID-19 deaths.

       INTERROGATORY NO. 2: Consistent with information and statistics provided
       by Departments of Correction throughout the country, including the Louisiana
       Department of Public Safety and Corrections, please separately provide the
       following COVID-19 statistics and information for both the employee and inmate
       populations by Unit, Building, and Zone at Parchman: (1) total number tested; (2)
       total number of positive tests; (3) current number of symptomatic positive cases;
       (4) current number of asymptomatic positive cases; (5) total number of negative
       tests; (6) total number of pending tests; (7) total number of retests processed; (8)
       total number of recovered cases; and, (9) total number of COVID-19 deaths.

       INTERROGATORY NO. 3: For all inmate and employee statistics requested in
       Interrogatory No. 2, please identify the individual Persons counted in the statistics
       along with the reason/basis for their testing, the date(s) on which their test(s) were
       conducted and on which results were received. For the employee population, please
       identify the Persons counted in the statistics who have self-reported this information
       along with the reason/basis for their testing, the date(s) on which their tests were
       conducted and on which results were received. If the employee did not self-report,
       you may identify said employee by a unique identifier consistent throughout these
       responses.

       INTERROGATORY NO. 4: Identify and provide information regarding the
       individuals who were determined to be Close Contacts of any and all Parchman
       Residents and employees who have tested positive for COVID-19. Please include

                                                 3
Case: 4:20-cv-00007-DMB-JMV Doc #: 185 Filed: 12/01/20 4 of 21 PageID #: 10365


    in the information provided: (i) the identity of the Covid-19 positive case with
    whom they were a Close Contact; (ii) the steps taken to identify Close Contacts of
    the positive case; (iii) the location, time, and manner under which the contact took
    place; (iv) the Person(s) who undertook the contact tracing and/or Close Contact
    investigation and the date(s) on which it occurred; and, (v) whether the local or
    state health department was notified and/or involved in investigating/contact
    tracing.

    INTERROGATORY NO. 5: Please identify each instance, since March 11, 2020,
    in which an individual, cohort, or any other group of Persons has been subject to
    Quarantine at Parchman. With respect to each instance, please include the following
    information: (i) whether it is an individual, cohort, or other group subject to the
    Quarantine; (ii) the number and identity of the Parchman Residents and employees
    involved or with access, including any floorwalkers or work crews; (iii) the location
    (Unit/Building/Zone/Cell/Bed) where it took place; (iv) the beginning and ending
    date, if any, of the Quarantine; (v) the identity of the Person(s) who made the
    decision to Quarantine; (vi) the circumstances and reasons the Quarantine was
    instituted; and, (vii) the MDOC employee(s) and/or healthcare professional(s)
    responsible for monitoring the health and symptoms of those subject to the
    Quarantine.

    INTERROGATORY NO. 6: Please identify each instance, since March 11, 2020,
    in which a Person was placed under Medical Isolation at Parchman. With respect
    to each instance, please include the following information: (i) the identity of the
    Parchman Resident(s) and employee(s) involved or with access, including any floor
    walkers or work crews; (ii) the location (Unit/Building/Zone/Cell/Bed) where the
    Medical Isolation took place; (iii) the beginning and ending date, if any, of the
    Medical Isolation; (iv) the identity of the Person(s) who made the decision to begin
    Medical Isolation; (v) the circumstances and reasons the Medical Isolation was
    instituted; and, (vi) the MDOC employee(s) and/or healthcare professional(s)
    responsible for monitoring the health and symptoms of the person in Medical
    Isolation.

    INTERROGATORY NO. 7: Please state the criteria used to determine when a
    COVID-19 test should be administered to a Parchman Resident and any guidance,
    instruction, or suggestions provided by MDOC (or any other government agency,
    official, or representative) to Parchman on the circumstances under which a
    COVID-19 test should be administered. Please include in your response (a) the role
    of MSP custody staff in assessing the need for testing, (b) the supply of available
    tests in MSP, and (c) the use of outside medical facilities and the Mississippi
    Department of Health for testing.

    INTERROGATORY NO. 8: Pursuant to MDOC’s announcement on April 27,
    2020, MDOC suspended “inter-facility transfers, except in emergency cases,”
    while intra-facility transfers were never suspended. Please identify: (a) the number
    of inter-facility transfers (by date, departure, and arrival facility) that have occurred
    since April 27, 2020; (b) for those inter-facility transfers that occurred between
    April 27, 2020 and May 29, 2020, please identify the “emergent reason” for said

                                               4
  Case: 4:20-cv-00007-DMB-JMV Doc #: 185 Filed: 12/01/20 5 of 21 PageID #: 10366


       transfer; (c) the number of intra-facility transfers that have occurred at Parchman
       (by date, departure Unit/Building/Zone, and arrival Unit/Building/Zone) since the
       diagnosis of the first COVID-19 case at the facility.

Doc. #128-1 at 4–7. The requests for production provide:

       REQUEST NO. 1: Produce any and all Documents, ESI, data, or other materials
       on which you relied in answering the foregoing Interrogatories including, but not
       limited to: test results, Close Contact tracing investigation records, MDOC
       Mortality/Morbidity and Death of Offender report forms, employee work
       schedules, logs, minutes, reports, inmate records, updates from
       daily/weekly/monthly calls relating to COVID-19, reports to state and federal
       agencies, screening forms, and transfer documentation.

       REQUEST NO. 2: Produce all Sick Call requests submitted on or after March 11,
       2020 by Parchman Residents reporting one or more COVID-19 Symptoms or a
       belief of having contracted COVID-19. Please include the documents reflecting the
       corresponding response/result, if any, of those Sick Call requests.

       REQUEST NO. 3: Produce the policies, procedures, and protocols instituted to
       address the evaluation, care, custody, medical monitoring, treatment, and
       supervision of Parchman Residents who: (a) have tested positive for COVID-19;
       (b) are awaiting test results for COVID-19; (c) have underlying medical conditions
       that increase the risk of severe illness from COVID-19; and/or, (d) report COVID-
       19 Symptoms.

       REQUEST NO. 4: All Documents and ESI in your possession, custody, or control
       relating to Centurion of Mississippi, LLC’s (“Centurion”) Pandemic Preparedness
       and Emergency Response Plan (the “Centurion Plan”), including, but not limited
       to, those required, maintained, created, and/or updated per the terms of the
       Centurion Plan and all records required to be maintained in this regard ….

       REQUEST NO. 5: Produce all iterations of the rules, regulations, methods,
       policies, protocols, and procedures for (a) when staff may report to work at
       Parchman after they report symptoms of COVID-19 or test positive for COVID-
       19, and (b) notifying staff or visitors who were in contact with employees and
       Parchman Residents who exhibit symptoms, are determined be a Suspected
       COVID-19 case, become subject to Quarantine, and/or test positive.

       REQUEST NO. 6: Upon information and belief, on or about April 8, 2020,
       Parchman Resident Earl Dycus was transported to Unit 42, the Parchman Hospital,
       due to COVID-19 Symptoms. Within two days of arriving at Unit 42, Dycus was
       transported to a local hospital where he died on April 11, 2020, having ultimately
       been diagnosed with COVID-19. Please produce all documentation reflecting the
       members of Dycus’ work crew; the date(s) and locations (Unit/Building/Zone)
       where he worked in the fourteen (14) days prior to exhibiting COVID-19
       Symptoms; the work performed; and, the Close Contact tracing investigation
       related to his diagnosis and death.

                                               5
    Case: 4:20-cv-00007-DMB-JMV Doc #: 185 Filed: 12/01/20 6 of 21 PageID #: 10367




          REQUEST NO. 7: Upon information and belief, a COVID-19 outbreak is
          currently on-going in Unit 31, the medically vulnerable unit of Parchman, where
          Defendants have allegedly housed Unit 31 inmates with confirmed negative
          COVID-19 tests in Zones A and B, and those with confirmed positive tests in Zones
          C and D. On or about July 27, 2020, Parchman Resident Jermaine Moore was
          housed in Zone C of Unit 31, waiting on the results of a pending COVID-19 test.
          That same day, Moore (along with other similarly situated inmates) was
          inexplicably moved from Unit 31 Zone C to Unit 31 Zone A, where medically
          vulnerable inmates who tested negative for COVID-19 were being housed. On or
          about the following day, July 28, 2020, Moore’s and other inmates’ tests returned
          positive and they were moved back to Zone C after having already exposed other
          Parchman Residents housed in Unit 31, Zone A (the “Moore Incident”). Please
          produce all documentation reflecting: (i) the transfer of Moore and any other
          Parchman Resident to/from/within Unit 31 since July 1, 2020; (ii) the investigation
          and Close Contact tracing that was performed as a result of this Moore Incident;
          (iii) the Person(s) who made the decision to transfer Moore; and, (iv) the actions
          taken by Defendant as a result of the Moore Incident.

          REQUEST NO. 8: Upon information and belief, at least three Parchman Residents
          housed in Unit 29/A, the “quarantine unit”, tested positive for COVID-19. Please
          produce all documentation relating to this matter including, but not limited, those
          Documents regarding: (i) the investigation and Close Contact tracing performed;
          (ii) the timing and transfer, if any, of the positive inmates from Unit 29/A; (iii) the
          treatment, monitoring, care, supervision, and custody of Parchman Residents
          housed in Unit 29/A; and, (iv) any other actions taken by Defendants as a result of
          this incident.

Id. at 7.

          The defendants responded to these discovery requests on September 9, 2020. Doc. #172-

1. Their September 9 responses include approximately five pages of general objections which, as

discussed below, formed the bases of the specific objections to the discovery responses. See id.

at 2–6. The defendants objected to most of the plaintiffs’ discovery requests. As for those few

discovery requests to which there was no objection, the defendants stated they would produce the

relevant document or documents within seven days. Id. at 7. According to the plaintiffs, the

only documents produced with the September 9 responses were certain housing records for the

named plaintiffs.1 One week later, the defendants provided supplemental discovery responses.



1
    The parties disagree whether this information was requested by the plaintiffs. This dispute is immaterial to
                                                        6
  Case: 4:20-cv-00007-DMB-JMV Doc #: 185 Filed: 12/01/20 7 of 21 PageID #: 10368


Doc. #171-2. Their supplemental responses, like their initial responses, objected to most of the

plaintiffs’ discovery requests. See id.

         Dissatisfied with the defendants’ supplemental responses, the plaintiffs sent the defendants

a good faith letter on September 22, 2020. Doc. #172-4. The good faith letter identified

numerous alleged deficiencies in the defendants’ supplemental responses.            The defendants

responded to the good faith letter on September 28, 2020, Doc. #172-5, and served a second set of

supplemental responses the next day, Doc. #172-6. The instant motion to compel followed one

month later.

                                                       III
                                              Applicable Framework

         Federal Rule of Civil Procedure 26 authorizes a court to order discovery before the standard

discovery period is set. See Fed. R. Civ. P 26(d)(1) (“A party may not seek discovery from any

source before the parties have conferred as required by Rule 26(f), except … when authorized by

… court order.”). When, as here, a party seeks expedited discovery for the purpose of preparing

for a preliminary injunction hearing, the requested discovery must be “narrowly tailored to obtain

information relevant to a preliminary injunction determination.” Dimension Data N. Am., Inc. v.

NetStar-1, Inc., 226 F.R.D. 528, 532 (E.D.N.C. 2005). Additionally, the requested discovery

must, of course, also be “discoverable” under the Federal Rules of Civil Procedure. See Semitool,

Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 277 (N.D. Cal. 2002) (expedited discovery

warranted when it was “relevant and discoverable under the current complaint”); Doe v. Marine-

Lombard, No. 16-cv-14876, 2016 WL 6658965, at *3 (E.D. La. Nov. 10, 2016) (“While the

Defendant has demonstrated good cause for expedited discovery, the discovery request is still

bound by the scope of discovery laid out in Rule 26(b)(1).”).




resolving the plaintiffs’ motion to compel.
                                                       7
  Case: 4:20-cv-00007-DMB-JMV Doc #: 185 Filed: 12/01/20 8 of 21 PageID #: 10369


       Once expedited discovery has been authorized and served, a party may seek to compel

responses to the served discovery but only after the “movant has in good faith conferred or

attempted to confer with the person or party failing to make disclosure or discovery in an effort to

obtain it without court action.” Fed. R. Civ. P. 37(a)(1), (3)(B). Ordinarily, “[t]he moving party

bears the burden of showing that the materials and information sought are relevant to the action or

will lead to the discovery of admissible evidence.” Abraham v. Alpha Chi Omega, 271 F.R.D.

556, 559 (N.D. Tex. 2010). Once this is done, “the burden shifts to the party resisting discovery

to show why the discovery is irrelevant, overly broad, or unduly burdensome or oppressive, and

thus should not be permitted.” Id.

       However, this standard burden shifting framework is derived from Rule 26(b)(1)’s broad

authorization for the scope of discovery. 8 Wright & Miller, FEDERAL PRACTICE AND PROCEDURE

§ 2008 (3d ed. 2020). And compliance with Rule 26(b)(1) is just one of two requirements for an

expedited discovery request to be proper. When a party seeks to compel expedited discovery, the

moving party’s initial burden necessarily differs. The movant must show both that the materials

are relevant to the action or will lead to the discovery of admissible evidence and that the requested

discovery falls within the scope of permitted expedited discovery—in other words, that it is

narrowly tailored to obtain information relevant to a preliminary injunction determination. See

generally Old Republic Nat’l Title Ins. Co. v. Kensington Vanguard Nat’l Land Servs. of Tex. LLC,

No. 3:17-CV-1014, 2017 WL 8677357, at *1 (N.D. Tex. May 10, 2017) (quashing discovery that

“exceed[ed] the scope of permitted expedited discovery”). All this, however, presupposes that

the moving party has satisfied its initial obligation to confer in good faith with the non-movant.

                                              IV
                                     Good Faith Conference

       Pursuant to Federal Rule 37(a)(1), a motion to compel “must include a certification that

the movant has in good faith conferred or attempted to confer with the person or party failing to

                                                  8
    Case: 4:20-cv-00007-DMB-JMV Doc #: 185 Filed: 12/01/20 9 of 21 PageID #: 10370


make disclosure or discovery in an effort to obtain it without court action.” In the absence of

controlling Fifth Circuit law on what good faith entails, courts in this circuit have looked to Shuffle

Master, Inc. v. Progressive Games, Inc.,2 “[a] hallmark case on the matter.” Compass Bank v.

Shamgochian, 287 F.R.D. 397, 398 (S.D. Tex. 2012). In Shuffle Master, the district court

recognized two “performance” components to Rule 37—conferment and “good faith in

conferring.” 170 F.R.D. at 171 (quotation marks omitted). “The ‘conferment’ [component]

requires a party to have had or attempted to have had an actual meeting or conference.” Id.

(emphasis added). The good faith component “is tested by the court according to the nature of

the dispute, the reasonableness of the positions held by the respective parties, and the means by

which both sides conferred.” Id. Where the conferment requirement has not been met, the good

faith requirement is necessarily absent.

          Here, there is no indication from the record that the plaintiffs held an “actual meeting or

conference” with the defendants or attempted to hold such a conference.             Rather, the only

communications between the parties related to the plaintiffs’ discovery are e-mails between

counsel, Doc. #172-3; a “Good Faith Letter” sent by the plaintiffs to the defendants, Doc. #172-4;

and the defendants’ response to the plaintiffs’ letter, Doc. #172-5. “[A] single letter and a series

of emails outlining the deficiencies in a party’s discovery responses have been deemed insufficient

to constitute a good faith conferral or attempt to confer.” Kleppinger v. Tex. Dep’t of Transp.,

No. 5:10-cv-124, 2012 WL 12894140, at *3 (S.D. Tex. Nov. 8, 2012) (collecting cases); Hepstall

v. Humana Health Plan, Inc., No. 18-163, 2018 WL 6588552, at *1 (S.D. Ala. Dec. 6, 2018)

(“[S]imply corresponding with opposing counsel is not considered a good-faith attempt to confer

or have a conference to resolve discovery disputes.”) (collecting cases); Reed v. Beverly Hills

Porsche, No. 6:17-cv-59, 2017 WL 11495243, at *1 (W.D. Va. Nov. 22, 2017) (“The meet and


2
    170 F.R.D. 166 (D. Nev. 1996).
                                                   9
    Case: 4:20-cv-00007-DMB-JMV Doc #: 185 Filed: 12/01/20 10 of 21 PageID #: 10371


confer obligation requires a personal or telephonic consultation during which the parties engage in

meaningful negotiations or otherwise provide legal support for their position.”).

         Although defense counsel offered on at least two occasions to speak with the plaintiffs’

counsel, 3 the plaintiffs’ counsel made no effort to arrange such a meeting. Furthermore, the

record is clear that the plaintiffs had no intention of engaging in a good-faith conference. Indeed,

the very first e-mail from the plaintiffs’ counsel stated, “we intend to file a motion to compel and

for sanctions.” Doc. #172-3 at PageID 9898. Under these circumstances, the Court concludes

that the conferral requirement has not been met and, as a result, the plaintiffs’ motion must be

denied. Nevertheless, to facilitate any future conferences on the discovery responses at issue here,

the Court will provide the parties guidance on some overarching issues.

                                                       V
                                                    Guidance

         The plaintiffs’ memorandum brief makes no effort to individually analyze the disputed

discovery requests. Rather, the plaintiffs argue that the defendants “objections are improper,

inapplicable, deficient, or without merit; and, therefore, are either waived or subject to denial.”

Doc. #173 at 11. They further submit that most of the defendants’ objections rely on an erroneous

understanding of relevance in this case.

                                         A. Objections and Waiver

         In attacking the sufficiency of the defendants’ objections, the plaintiffs argue that the

defendants (1) utilized improper identical “boilerplate” objections; (2) utilized improper “General

Objections;” (3) “improperly hedged all responses through the use of ‘subject to’ or ‘without

waiving’ language;” and (4) improperly made “Blanket Privilege Assertions” and failed to support

such assertions with privilege logs. Doc. #173 at 11–17 (cleaned up).


3
  See Doc. #172-3 at PageID 9893 (“I remain open to having a telephone discussion or a meeting in person with you
to discuss this matter.”), Page ID 9894 (“I would be happy to have a meeting or phone conversation with you to discuss
this further if you would like.”).
                                                         10
 Case: 4:20-cv-00007-DMB-JMV Doc #: 185 Filed: 12/01/20 11 of 21 PageID #: 10372


                                    1. Boilerplate objections

       The Federal Rules of Civil Procedure require that a party objecting to interrogatories or

requests for production state with specificity the reasons for the objection. See Fed. R. Civ. P.

33(b)(4) (“The grounds for objecting to an interrogatory must be stated with specificity.”); Fed. R.

Civ. P. 34(b)(2)(B) (“For each [request for production], the response must either state that

inspection and related activities will be permitted as requested or state with specificity the grounds

for objecting to the request.”). To satisfy the specificity requirements of these rules, a party may

not make “[g]eneral or boilerplate objections.” Zenith Ins. Co. v. Tex. Inst. for Surgery, L.L.P.,

328 F.R.D. 153, 161 (N.D. Tex. 2018). “General, boilerplate, and unsupported objections to

discovery requests that fail to state their grounds with specificity are improper and result in waiver

of those objections.” Cinco Bayous, LLC v. Samson Expl., LLC, No. 1:19-cv-452, 2020 WL

4926430, at *3 (E.D. Tex. Aug. 21, 2020) (collecting authorities).

       The plaintiffs argue that the defendants used boilerplate objections because fifteen of the

sixteen discovery responses begin with the following language:

       Defendants object to this [Interrogatory/Request] on the basis that it seeks
       information that is irrelevant, not proportional to the needs of the case, overly
       broad, unduly burdensome, and protected from disclosure by the physician-patient
       privilege and privacy interests of inmates whom have not placed their medical care
       at issue in this action.

Doc. #173 at 13. The plaintiffs also contend:

       Defendants further objected to seven of eight Interrogatories and all eight Requests
       for Production because they sought “information for individuals other than the 33
       named Plaintiffs in this action” - a limitation Defendants knew was not placed on
       this particular set of discovery. Defendants also claimed for five of eight
       Interrogatories and all eight Requests for Production that Plaintiffs’ requests were
       “not relevant” and “not proportional” to the needs of the case. Yet, in each instance,
       Defendants failed to provide any explanation or specificity whatsoever as to how
       or why each individual request should be characterized as such.

Id. at 11–12 (cleaned up).

       The defendants respond that the objections are not boilerplate because they “are

                                                 11
 Case: 4:20-cv-00007-DMB-JMV Doc #: 185 Filed: 12/01/20 12 of 21 PageID #: 10373


specifically tailored to be responsive to Plaintiffs’ COVID discovery requests.” Doc. #177 at 9.

Specifically, the defendants argue that in addition to responding to the individual discovery

requests, they “provided the detailed explanation of their generally applicable exceptions at the

forefront of their discovery responses as a practical matter to avoid an excessively long response

and because Defendants’ objections applied to each of Plaintiffs’ discovery requests.” Id. at 10.

       “Boilerplate objections are those that utilize ‘standardized text’ or ‘ready-made or all-

purpose language.’” Tim Long Plumbing, Inc. v. Kinsale Ins. Co., No. 4:20-CV-42, 2020 WL

6559869, at *3 (E.D. Tex. Nov. 9, 2020). However, “copying and pasting an objection, by itself”

does not render that objection a boilerplate objection. Id. at *4. “Objections are typically

deemed ‘boilerplate’ when they are identical and not tailored to the specific discovery request.”

Amazing Ins., Inc. v. DiManno, No. 2:19-cv-1349, 2020 WL 5440050, at *5 (E.D. Cal. Sept. 10,

2020) (emphasis added). Examples of boilerplate objections include “Defendant objects to this

Request, as it is overly broad and vague” and “Defendant objects to this Request to the extent it

seeks discovery of information that is irrelevant and not proportional to the needs of the case.”

Kinsale Ins., 2020 WL 6559869, at *3.

       To be sure, the portions of the objections quoted by the plaintiffs would be boilerplate

objections if they were standing alone. However, the language must be read in the context of the

defendants’ general objections, which provide detailed explanations for the defendants’ arguments

regarding relevancy and privilege. See Doc. #172-1 at 1–6. Additionally, while the defendants

utilized near-identical language at the beginning of their discovery responses, the language cited

by the plaintiffs does not represent the entirety of the specific objections to the discovery requests.

For most (but not all) of the discovery responses, the defendants went on to detail why their general

objections applied to the specific request at issue. See Doc. #172-1 at 13–14. When they did so,

the objection is not boilerplate. When they failed to do so, the objection is boilerplate.


                                                  12
 Case: 4:20-cv-00007-DMB-JMV Doc #: 185 Filed: 12/01/20 13 of 21 PageID #: 10374


                                      2. General objections

       General objections, “as that term is commonly understood … refers to objections that a

party responding to discovery asserts as applicable to multiple individual requests set forth in … a

given set of interrogatories or document production requests.” Grider v. Keystone Health Plan

Cent., Inc., 580 F.3d 119, 134 n.16 (3d Cir. 2009). The plaintiffs object to the defendants’ use of

general objections in this case, arguing that “[i]n this District, the prohibition against general

objections has long been established.” Doc. #173 at 16 (citing Wurlitzer Co. v. E.E.O.C., 50

F.R.D. 421, 424 (N.D. Miss. 1970) and Carr v. Conoco Plastics, No. 6861, 1969 WL 104, at *2

(N.D. Miss. June 16, 1969)).        The defendants respond that while general objections are

disfavored, they are allowed in certain circumstances. Doc. #177 at 11.

       As to the plaintiffs’ first point, the defendants are correct that there is no per se prohibition

(in this district or anywhere) on the use of general objections. In Wurlitzer, the first case cited by

the plaintiffs, a district judge stated the general proposition of law that discovery objections must

be specific and that “general objections that the information sought [is] irrelevant, immaterial,

oppressive, conclusory or already in possession of the requesting party [are] insufficient.” 50

F.R.D. at 424. Carr, the other case cited by the plaintiffs, includes similar language. 1969 WL

104, at *2 n.3 (“A general objection that interrogatories are onerous and burdensome and require

the party to make research and compile data raises no issue. The objection must make a specific

showing of reasons why the interrogatory should not be answered.”).

       Both Carr and Wurlitzer stand for the unremarkable proposition that a general objection

which is untethered to specific requests (and is thus also a boilerplate objection) is improper. See

DL v. District of Columbia, 251 F.R.D. 38, 43 (D.D.C. 2008) (“When faced with general

objections, the applicability of which to specific document requests is not explained further, this

Court will not raise objections for the responding party, but instead will overrule the responding


                                                  13
 Case: 4:20-cv-00007-DMB-JMV Doc #: 185 Filed: 12/01/20 14 of 21 PageID #: 10375


party’s objections on those grounds.”) (cleaned up). Neither case precludes the use of general

objections in all cases.

       To the contrary, “[g]eneral objections may occasionally serve as an efficient response

[when t]he court may consider and rule upon general objections raised against sets of

interrogatories or requests for production.” Pulsecard, Inc. v. Discover Card Servs., Inc., 168

F.R.D. 295, 304 (D. Kan. 1996). However, to serve this purpose, and to comply with the Federal

Rules of Civil Procedure, the general objections must raise “specific objections” and “correspond[]

to … specific discovery requests.” Dickey v. Apache Indus. Serv., Inc., No. 18-572, 2019 WL

4261117, at *3 (M.D. La. Sept. 9, 2019) (collecting cases); see Hall v. Louisiana, No. 12-657,

2014 WL 2560579, at *1 (M.D. La. June 6, 2014) (“Defendants initially gave general objections

applicable to all of Plaintiff's discovery requests. But critically, after providing their general

objections, Defendants addressed each and every discovery request individually, making specific

objections before providing detailed and informative responses, notwithstanding those

objections.”). Accordingly, where the general objections are connected both to the facts of this

case and specific discovery requests, they are proper. When they are disconnected from either

the facts or the discovery requests, they are improper.

                     3. Use of “subject to” or “without waiving” language

       Next, the plaintiffs argue that because the defendants produced some discovery “subject

to” or “without waiving” their objections, the defendants have “waived each objection under these

circumstances.” Doc. #173 at 18. With the exception of objections involving privilege or work

product, “the practice of responding to interrogatories and documents requests ‘subject to’ and/or

‘without waiving’ objections is manifestly confusing (at best) and misleading (at worse), and has

no basis at all in the Federal Rules of Civil Procedure.” Heller v. City of Dallas, 303 F.R.D. 466,

486–87 (N.D. Tex. 2014) (cleaned up). Such an objection paired with a response “preserves


                                                14
 Case: 4:20-cv-00007-DMB-JMV Doc #: 185 Filed: 12/01/20 15 of 21 PageID #: 10376


nothing and serves only to waste the time and resources of both the Parties and the Court.” Id. at

487.   To the extent the defendants produced discovery responses “subject to” or “without

waiving” objections other than privilege or work product, such objections are waived. Id.

                                       4. Privilege objections

       The plaintiffs object to the defendants’ (1) failure to produce privilege logs; (2) use of

“blanket” privilege objections; and (3) “assertions that certain information is protected under either

the physician-patient privilege, the psychotherapist-patient privilege, or is subject to statutory

protection under the Privacy Act of 1974 and HIPAA.” Doc. #173 at 19–23.

                                         a. Privilege Logs

       Federal Rule 26(b)(5) states:

       When a party withholds information otherwise discoverable by claiming that the
       information is privileged or subject to protection as trial-preparation material, the
       party must:

           (i) expressly make the claim; and

           (ii) describe the nature of the documents, communications, or tangible things
           not produced or disclosed--and do so in a manner that, without revealing
           information itself privileged or protected, will enable other parties to assess the
           claim.

To effectuate this requirement, Local Rule 26(e) requires:

       A party withholding information claimed privileged or otherwise protected must
       submit a privilege log that contains at least the following information: name of the
       document, electronically stored information, or tangible thing; description of the
       document, electronically stored information, or tangible thing, which description
       must include each requisite element of the privilege or protection asserted; date;
       author(s); recipient(s); and nature of the privilege. To withhold materials without
       such notices subjects the withholding party to sanctions under FED.R.CIV.P. 37
       and may be viewed as a waiver of the privilege or protection.

       The plaintiffs argue that to the extent the defendants have asserted privilege but failed to

produce privilege logs, “any and all objections proffered on the basis of privilege, including

general objections, should be deemed waived.” Doc. #173 at 21. The defendants respond that


                                                 15
 Case: 4:20-cv-00007-DMB-JMV Doc #: 185 Filed: 12/01/20 16 of 21 PageID #: 10377


no privilege log is required because Rule 26 applies only to “otherwise discoverable” information

and that since they have objected to the allegedly privileged documents on other grounds, the

documents are not “otherwise discoverable.” Doc. #177 at 13. They further argue that even if a

privilege log was technically required, the Court should excuse the requirement because the

plaintiffs “know the type of information being withheld and can adequately state their grievances.”

Doc. #177 at 15.

       The defendants are correct that under Federal Rule 26(b)(5) a responding party need not

produce a privilege log if materials are withheld based on an additional non-privileged objection.

See Oceana, Inc. v. Ross, 920 F.3d 855, 865 (D.C. Cir. 2019) (“The federal rules do not require

parties to provide logs of all documents that were not produced because they were deemed

immaterial or irrelevant.”). In such circumstances, “courts will need to make a judgment whether

the nonprivilege grounds for objection are sufficiently substantial to excuse immediate

presentation of detailed justification for privilege claims.” 8 Charles Alan Wright & Arthur R.

Miller, FEDERAL PRACTICE AND PROCEDURE § 2016.1 (3d ed.).

       In contrast to the Federal Rules’ conditional privilege log requirement, Local Rule 26(e)

imposes an absolute requirement that a party asserting a privilege must produce a privilege log.

But “district courts [may] adopt only local rules that are consistent with the policies of the Federal

Rules.” Bernard v. Gulf Oil Co., 596 F.2d 1249, 1268 n.11 (5th Cir. 1979) (Godbold, J.,

concurring in part). Thus, “local rules of procedure must be read together with the federal rules

to ensure the consistency required both by statute and rule.” CX Reinsurance Co. Ltd. v. Johnson,

977 F.3d 306, 311 (4th Cir. 2020) (internal quotation marks omitted).

       Federal Rule 26(b)(5) evinces a clear policy to require a privilege log only when privilege

is asserted as to otherwise discoverable materials. To avoid a conflict with the Federal Rules, the

Court reads Local Rule 26(e) to clarify what must be disclosed pursuant to Federal Rule 26(b)(5),


                                                 16
 Case: 4:20-cv-00007-DMB-JMV Doc #: 185 Filed: 12/01/20 17 of 21 PageID #: 10378


rather than creating an independent disclosure obligation.          It follows, therefore, that the

defendants are not required to produce a privilege log for those materials to which non-privileged

objections remain outstanding.

                                 b. Blanket Privilege Objections

       “A party may not make a blanket assertion of privilege in response to a discovery request.”

Green v. Baca, 219 F.R.D. 485, 491 (C.D. Cal. 2003) (collecting cases). A blanket privilege

objection, which is an objection that does “not provide any particular or clear indication of how

the requests … would be protected by … privilege,” “will not suffice to prevent production.”

Cunningham v. Smithkline Beecham, 255 F.R.D. 474, 480–81 (N.D. Ind. 2009).

       The plaintiffs argue the defendants utilized improper blanket privilege objections by

referring broadly to privilege protections in their general objections. Doc. #173 at 21–22. The

defendants respond that the objections are not blanket privilege objections because,

notwithstanding references to other privileges, their general objections refer specifically to privacy

interests and physician-patient privilege and “[t]he only information and documents withheld for

privilege here are the medical information and records of the inmates and employees at [Parchman]

and other MDOC facilities who are not named Plaintiffs in this action.” Doc. #177 at 13. Given

this clarification, and the specific arguments made in the defendants’ general objections, the Court

concludes that the defendants’ objections provide a clear indication of how the requests would be

protected by privilege. The assertions of privilege, therefore, are not improper blanket privilege

objections.

                                 c. Specific Privilege Objections

       In their general objections, the defendants invoke two grounds for withholding medical

information for persons other than the plaintiffs—“the physician-patient or psychotherapist-patient

privilege” and “laws aimed at protecting healthcare information,” specifically the Health Insurance


                                                 17
 Case: 4:20-cv-00007-DMB-JMV Doc #: 185 Filed: 12/01/20 18 of 21 PageID #: 10379


Portability and Accountability Act (“HIPAA”) and the Privacy Act of 1974. Doc. #172-1 at 5.

The plaintiffs argue each of these objections is without merit. Doc. #173 at 23.

       First, where, as here, a court’s jurisdiction is based on federal question, federal law governs

the existence of evidentiary privilege. Jefferson Cmty. Health Care Ctrs., Inc. v. Jefferson Parish

Gov’t, 849 F.3d 615, 624 (5th Cir. 2017). Under federal law, “[t]he psychotherapist-patient

privilege is a recognized privilege” that protects “confidential communications made to licensed

psychiatrists and psychologists, and confidential communications made to licensed social workers

in the course of psychotherapy.” United States v. Auster, 517 F.3d 312, 315 (5th Cir. 2008)

(cleaned up). However, “there is no physician-patient privilege under federal law.” Gilbreath v.

Guadalupe Hosp. Found. Inc., 5 F.3d 785, 791 (5th Cir. 1993). Accordingly, to the extent the

defendants invoke a physician-patient privilege, such invocation is improper.

       Second, the plaintiffs argue that the Privacy Act, 5 U.S.C. § 552a does not apply to state

agencies. Doc. #173 at 26. The plaintiffs are correct. Mamarella v. Cnty. of Westchester, 898

F. Supp. 236, 237–38 (S.D.N.Y. 1995). Even if the statute did apply, it does not preclude

discovery of otherwise discoverable materials. See Laxalt v. McClatchy, 809 F.2d 885, 889 (D.C.

Cir. 1987) (“[A] party can invoke discovery of materials protected by the Privacy Act through the

normal discovery process and according to the usual discovery standards, and the test of

discoverability is the relevance standard of Rule 26(b)(1) of the FRCP.”).

       Third, HIPAA does not create a privilege against disclosure.            Nw. Mem’l Hosp. v.

Ashcroft, 362 F.3d 923, 926 (7th Cir. 2004). Rather, it creates a procedure for obtaining and using

protected medical information in litigation. Id. Pursuant to HIPAA, disclosure of otherwise

protected material is authorized if it is in response to a discovery request so long as the “individual

who is the subject of the protected health information … has been given notice of the request” or

the party seeking the information has made “reasonable efforts … to secure a qualified protective


                                                  18
 Case: 4:20-cv-00007-DMB-JMV Doc #: 185 Filed: 12/01/20 19 of 21 PageID #: 10380


order.” 45 C.F.R. § 164.512(e). The Court believes that any potential HIPAA concerns can be

alleviated through an appropriate protective order.

                                           B. Relevance

       In their general objections, the defendants—citing the transcript of a February 3, 2020,

hearing in this case and two court orders requiring the defendants to report certain remedial

measures undertaken at Parchman—argue “that at this preliminary stage of litigation, all discovery

is limited to the areas of [Parchman] where the named Plaintiffs in this action have lived or

otherwise had access since February 3, 2019.” Doc. #172-1 at 2. The defendants thus contend

that “discovery related to (1) any persons other than the 33 named Plaintiffs (e.g., MDOC

employees), or to (2) any area of an MDOC facility other than the specific areas of [Parchman]

where the named Plaintiffs have lived or had access since February 3, 2019, is not relevant and is

beyond the scope of permissible discovery.” Id. This is simply incorrect.

       The defendants’ argument seems to rest on the premise that once a court approves

expedited discovery for the purpose of one preliminary injunction motion, the scope of the

approved expedited discovery controls all subsequent motions for expedited discovery, even those

for separate preliminary injunction motions. Neither caselaw, treatises, nor logic support such an

approach. As this Court previously observed, “[t]he purpose of expedited discovery in the context

of a temporary restraining order or preliminary injunction is for further development of the record

before the [relevant] injunction hearing ….” Amos v. Taylor, No. 4:20-CV-7, 2020 WL 5809972,

at *4 (N.D. Miss. Aug. 26, 2020) (quoting Midwest Sign & Screen Printing Supply Co. v. Dalpe,

386 F. Supp. 3d 1037, 1057 (D. Minn. 2019)). It follows that discovery is “relevant” for this

purpose when it would impact the relevant “preliminary injunction determination.” NetStar-1,

226 F.R.D. at 532; Franco-Gonzalez v. Napolitano, No. 10-2211, 2010 WL 11479349, at *3 (C.D.

Cal. Nov. 24, 2010) (limiting requests “solely [to] those issues relevant to the Court’s consideration


                                                 19
    Case: 4:20-cv-00007-DMB-JMV Doc #: 185 Filed: 12/01/20 20 of 21 PageID #: 10381


of the Motion for a Preliminary Injunction.”).        The fact that expedited discovery has been

approved (and limited) for a separate preliminary injunction request has no conceivable bearing

on this inquiry. Thus, the Court rejects the defendants’ argument that the relevance for the

expedited discovery at issue here is somehow circumscribed by previous orders related to separate

expedited discovery requests.

           The plaintiffs requested expedited discovery for the purpose of filing a renewed

preliminary injunction motion seeking to require the defendants to implement certain measures to

prevent or mitigate the spread of COVID-19. Such a motion, which would be grounded in the

plaintiffs’ Eighth Amendment claims regarding the defendants’ failure to mitigate the risk of

infectious and communicable diseases,4 would require the plaintiffs to show that an official policy

or custom caused a violation of the plaintiffs’ Eighth Amendment rights. Doe v. United States,

831 F.3d 309, 317–18 (5th Cir. 2016). To show a constitutional violation, the plaintiffs would

have to show that they were exposed to an “objectively intolerable risk of harm” and that a prison

official was deliberately indifferent to such a risk. Valentine v. Collier, 956 F.3d 797, 801 (5th

Cir. 2020). Facts relevant to these inquiries include (1) COVID-19 infection rates at the facility

where inmates are incarcerated, Blackburn v. Noble, __ F. Supp. 3d __, 2020 WL 4758358, at *6

(E.D. Ky. Aug. 17, 2020); (2) “protective measures” implemented at the facility, Valentine, 956

F.3d at 801–02; and (3) the implementation of the relevant protective measures, Banks v. Booth,

468 F. Supp. 3d 101, 115 (D.D.C. June 2020). Consistent with these factors, this Court held that

expedited “discovery related to the policies of screening, testing, and quarantining of Parchman

inmates and staff, as well as information related to the actual implementation of such policies,

would undoubtedly be reasonable.” Doc. #141 at 13. To the extent the defendants have adopted

a definition of relevancy inconsistent with these conclusions, their position is flawed.


4
    Doc. #141 at 7.
                                                 20
 Case: 4:20-cv-00007-DMB-JMV Doc #: 185 Filed: 12/01/20 21 of 21 PageID #: 10382


                                               IV
                                            Conclusion

       Due to the absence of a good faith conference, the plaintiffs’ motion to compel [172] is

DENIED. If discovery disputes remain outstanding once the good faith conference requirement

is satisfied, the plaintiffs may renew their motion to compel as to such disputes.

       SO ORDERED, this 1st day of December, 2020.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE




                                                 21
